649 F.3d 799 (2011)
EMPRESS CASINO JOLIET CORPORATION, an Illinois Corporation, et al., Plaintiffs-Appellants,
v.
BALMORAL RACING CLUB, INC., Maywood Park Trotting Association, Inc., Arlington Park Racecourse, LLC, Fairmount Park, Inc., and Hawthorne Race Course, Inc., Defendants-Appellees.
No. 09-3975.
United States Court of Appeals, Seventh Circuit.
April 13, 2011.
Robert M. Andalman, Loeb & Loeb, Chicago, IL, for Plaintiffs-Appellants.
William J. McKenna, Jr., Foley & Lardner, LLP, Chicago, IL, Gary S. Feinerman, Constantine L. Trela, Jr., Sidley Austin LLP, Chicago, IL, for Defendants-Appellees.

ORDER
The petitions for rehearing en banc filed on March 16, 2011, by Defendants-Appellees Balmoral Racing Club, Inc., and Maywood Park Trotting Association, Inc., and also by Defendants-Appellees Arlington Park Racecourse, LLC, Fairmount Park, Inc., and Hawthorne Race Course, Inc., are hereby granted.[1]
The parties to consolidated appeal No. 10-1019 did not seek rehearing en banc; therefore, rehearing is granted solely in No. 09-3975. With respect to that appeal, the panel's judgment and pages 23 to 42 of the panel's opinion are vacated. Reargument will be scheduled in a later order.
NOTES
[1]  Circuit Judges Joel M. Flaum, Ilana Diamond Rovner, and Ann Claire Williams did not participate in the consideration of these petitions for rehearing.